In the Supreme Court of Georgia



                                     Decided:     May 23, 2016


       S16Y1280. IN THE MATTER OF TIFFINI COLETTE BELL.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Tiffini Colette Bell (State Bar No. 676971), prior to the

issuance of a formal complaint, see Bar Rule 4-227 (b) (2). In her petition, Bell,

who became a member of the Bar in 2006, seeks the imposition of a public

reprimand, and admits that, in the representation of a client in a child custody

matter, she violated Rules 1.3, 1.4, and 8.4 (a) (4) by failing to truthfully

communicate with her client regarding discovery and appointment of a guardian

ad litem, failing to timely respond to discovery, failing to seek appointment of

a guardian ad litem, and failing to thoroughly prepare for certain hearings. The

maximum sanction for a violation of Rules 1.3 and 8.4 (a) (4) is disbarment, and

the maximum sanction for a violation of 1.4 is a public reprimand. Bell also

admits that she received a confidential reprimand by the Investigative Panel on

November 20, 2015. In mitigation, Bell states, and the State Bar does not
disagree, that she lacked a selfish motive, that she sincerely regrets her conduct,

and that she has shown a cooperative attitude in the disciplinary proceedings.

       Having reviewed the petition and the State Bar’s response, we conclude

that a public reprimand is the appropriate sanction in this case, and we therefore

accept the petition for voluntary discipline. Accordingly, the Court hereby

orders that Bell receive a public reprimand in accordance with Bar Rules 4-102

(b) (3) and 4-220 (c) for her admitted violations of Rules 1.3, 1.4, and 8.4 (a)

(4).

       Petition for voluntary discipline accepted. Public reprimand. All the

Justices concur.




                                        2